                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
____________________________________________________________________________

STEVEN SAND,
8885 S. 68th St.
Franklin, WI 53132
                     Plaintiff,

      v.                                             Case No.: 19-CV-348
                                                     550 Civil Rights

MILWAUKEE COUNTY HOUSE OF CORRECTION,
8885 S. 68th St.
Franklin, WI 53132

MICHAEL HAFEMANN,
8885 S. 68th St.
Franklin, WI 53132

ARAMARK AMERICAN FOOD                   SERVICES,      INC.,   A/K/A       ARAMARK
CORRECTIONAL SERVICES, LLC
1101 Market St.
Philadelphia, PA 19107

OFFICIALS OF THE HOUSE OF CORRECTION (JOHN AND JANE DOES),
8885 S. 68th St.
Franklin, WI 53132

OFFICIALS OF ARAMARK CORRECTIONAL SERVICES (JOHN AND JANE DOES),
1101 Market St.
Philadelphia, PA 19107

                  Defendants.
____________________________________________________________________________

                                 COMPLAINT
____________________________________________________________________________


      COMES NOW, Plaintiffs Steven Sand, by his attorneys Padway & Padway, Ltd.,

and as and for his Complaint against the Defendants alleges and shows as follows:


                                    Page 1 of 10
           Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 1 of 10 Document 1
                                     INTRODUCTION

       1.       Steven A. Sand, a prisoner confined to the Milwaukee County House of

Corrections (“HOC”) is a practicing orthodox Jew and, as such, requires a kosher diet,

one which meets all mandates under Jewish dietary law. The HOC and Aramark have

repeatedly failed to offer Mr. Sand, or allow him to obtain, a meal that satisfies the

requirements of Jewish dietary law and have violated his rights under the Religious

Land Use and Institutionalized Persons Act, 42 U.S.C. § 2000cc, et seq., as well as the

United States and Wisconsin Constitution.         Appropriate injunctive and declaratory

relief must issue.

                      JURISDICTION, VENUE, CAUSE OF ACTION

       2.       This Court has jurisdiction over Mr. Sand’s claim pursuant to 28 U.S.C. §§

1331, 1343.

       3.       Venue is proper in this district pursuant to 28 U.S.C. § 1391.

       4.       Declaratory relief is authorized by 28 U.S.C. §§ 2201, 2202 and by Rule 57

of the Federal Rules of Civil Procedure.

       5.       Mr. Sand brings his claim pursuant to 42 U.S.C. § 2000cc-2(a) and 42

U.S.C. §1983.

       6.       Plaintiff has exhausted all available administrative remedies.

                                          PARTIES

       7.       Steven A. Sand is an adult confined to the Milwaukee County House of

Corrections, a jail facility located in the County of Milwaukee, Wisconsin.




                                     Page 2 of 10
            Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 2 of 10 Document 1
       8.       The Superintendent of the HOC, Michael Hafemann, is the duly

appointed head of the HOC and he is sued in his official capacity pursuant to the

Federal Rules of Civil Procedure 17(d).

       9.       Aramark is the food service company contracted to provide meals to

inmates at the HOC.

       10.      Michael Hafemann is sued in his personal capacity under §1983.

       11.      Unknown HOC officials, John and Jane Does, are sued in their personal

capacity under §1983.

       12.      Unknown Aramark officials, John and Jane Does, are sued in their

personal capacity under §1983.

                                          FACTS

       13.      Steven A. Sand is an Orthodox Jew and holds sincerely held religious

beliefs.

       14.      The plaintiff is currently a member of two orthodox synagogues in

Wisconsin.

       15.      Orthodox Jews are required to adhere to Jewish dietary law, commonly

known as a kosher diet.

       16.      Orthodox Jews view their religious diet as mandatory.

       17.      For example, it is mandatory for Mr. Sand that he maintain a kosher diet.

       18.      Jewish dietary law contains restrictions on foods that can be eaten, the

preparation of such foods, and the way they are consumed.




                                     Page 3 of 10
            Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 3 of 10 Document 1
       19.    Certain foods, such as pork and shrimp, are forbidden to be eaten, and are

to be excluded from a kosher diet.

       20.    Certain foods, such as milk and meat, are forbidden to be eaten together,

and such a combination is to be excluded from a kosher diet.

       21.    Meats are deemed kosher only if they are slaughtered in the manner

proscribed by Jewish dietary law.

       22.    Mr. Sand has been incarcerated since June 1, 2018.

       23.    On June 1, 2018, the plaintiff’s Rabbi provided the HOC with a letter

advising the HOC that the plaintiff “is an observant, orthodox Jew who eats an

exclusively kosher diet.” (Exhibit A).

       24.    Mr. Sand’s Rabbi’s letter requested that the HOC provide the plaintiff

with “only food that is certified kosher and in its original packaging.” (See Exhibit A).

       25.    Mr. Sand verbally explained to the HOC on numerous occasions that he is

required to adhere to Jewish dietary law.

       26.    The plaintiff repeatedly advised the HOC of the food preparation, service

requirements, and acceptable foods, under Jewish dietary law.

       27.    The HOC did not provide the plaintiff with kosher meals, and routinely

provided him with meals that violate the most basic tenets of Jewish dietary law. For

example, a picture of a meal provided by the HOC and labeled a ‘kosher’ lunch,

consisting of a bologna and cheese sandwich is attached hereto as Exhibit B.




                                  Page 4 of 10
         Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 4 of 10 Document 1
       28.     A bologna and cheese sandwich violates the most basic tenets of Jewish

dietary law; bologna is commonly made from pork, forbidden in a kosher diet, and the

sandwich mixed milk and meat, also forbidden in a kosher diet.

       29.     A copy of information concerning kosher dietary restrictions that was

provided to officials at the HOC is attached hereto and identified as Exhibit C.

       30.     The bread, cookies and tortillas offered by the HOC/Aramark are not

kosher because they lack kosher certification and, among other reasons, some of the

underlying ingredients consist of non-kosher items such as pork fat.

       31.     The plaintiff filed numerous grievances with the HOC in attempt to

receive kosher meals. (See Exhibit D).

       32.     Both the HOC and Aramark responded to the plaintiff’s grievances.

       33.     On August 20, 2018, Aramark stated that it was not responsible for

providing kosher meals, and that the HOC was responsible for providing Kosher Meals.

(Exhibit E).

       34.     In October of 2018, the HOC responded to a grievance of August 21, 2018

and offered to allow plaintiff to bring in his own kosher meals so long as the meals were

scanned and the plaintiff signed a liability waiver for the purposes of insulating the

HOC from liability in the event the meal plaintiff brought in made him sick. (Exhibit F).

       35.     The HOC has failed or refused to provide Mr. Sand with a waiver.

       36.     Mr. Sand has been granted work release, and has attempted to bring in his

own meals, but his food was thrown out when he attempted to return to the HOC.




                                  Page 5 of 10
         Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 5 of 10 Document 1
       37.     On October 8, 2018, when the plaintiff submitted a grievance that he did

not receive a kosher meal; the HOC called Aramark to inquire about the plaintiff’s meal

and Aramark stated that all of the meals provided to the plaintiff were kosher. (See

Exhibit D at p. 7).

       38.     The plaintiff received some meals that contained kosher parts, but many

more that did not contain any kosher parts. On many days, the caloric intake of the

kosher food was not sufficient under the federal guidelines.

       39.     Some of the plaintiff’s meals contained portions that were kosher, and

other portions that were not.

       40.     The plaintiff could eat only portions of some of his meals.

       41.     On December 13, 2018, the plaintiff drafted a letter to the superintendent

of the HOC, Michael Hafemann, advising that he had been denied kosher meals. (See

Exhibit G).

       42.     On or before January 11, 2019, the plaintiff’s Rabbi reached out to

Milwaukee County Corporation Counsel to discuss the HOC’s failure to provide the

plaintiff with kosher meals. (See Exhibit H).

       43.     On January 11, 2019, Milwaukee County Corporation Counsel responded

to Mr. Sand’s Rabbi and advised that the HOC has provided the plaintiff with multiple

options, including kosher meals offered by the HOC, but the plaintiff has rejected them.

(Exhibit H).

       44.     Corporation counsel’s understanding that the HOC has ‘kosher meals’ is

incorrect, as over a month later, on February 25, 2019, the HOC required the plaintiff to


                                  Page 6 of 10
         Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 6 of 10 Document 1
sign an agreement that he must pay for his kosher meals if he wanted them to be

delivered to the HOC (See Exhibit I); i.e., if the HOC was capable of providing Mr. Sand

with kosher meals as represented by Corporation Counsel, Mr. Sand would not have

been required to sign the February 25, 2019 waiver stipulating that he had to pay for the

cost of bringing in kosher meals.

       45.    On February 25, 2019, the plaintiff signed the agreement requiring him to

pay for all kosher meals, but the HOC/Aramark has not yet provided the plaintiff with

kosher meals. (Exhibit I).

       46.    The HOC/Aramark has been providing Mr. Sand with meals that are

prohibited by Jewish dietary law.

       47.    Mr. Sand has been advised that if he does not eat the meals he has been

given, he will be put on suicide watch and placed in solitary confinement.

       48.    Because the HOC/Aramark is failing to provide Mr. Sand with a kosher

diet, Mr. Sand is being denied a kosher diet and this denial has imposed a substantial

and unjustified burden on Mr. Sand’s religious exercise.

       49.    Mr. Sand has fully exhausted his grievance remedies concerning the

denial of a kosher diet.

       50.    Mr. Sand is and has been caused irreparable harm for which there is no

adequate remedy at law.

       51.    The HOC receives federal financial assistance and is therefore subject to

the requirements of RLUIPA.




                                  Page 7 of 10
         Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 7 of 10 Document 1
                                    CLAIMS FOR RELIEF

       52.       The plaintiff incorporates and realleges all preceding paragraphs.

       53.       The failure of the HOC to allow Mr. Sand to receive meals compatible

with a kosher diet violates the Religious Land Use and Institutionalized Persons Act, 42

U.S.C. §2000cc, et seq.

       54.       The refusal of the HOC and its officials, as well as Aramark, to allow Mr.

Sand to receive meals compatible with a kosher diet violates the free exercise clause in

the first amendment to the United States Constitution and the free exercise clause in the

State of Wisconsin’s Constitution.

       55.       The refusal of HOC and its officials, as well as Aramark, to allow Mr. Sand

to receive meals compatible with a kosher diet, while at the same time providing meals

to other inmates compatible with other religious dietary restrictions violates the equal

protection clause of the fourteenth amendment to the United States constitution.

                                       SECTION 1983

       56.       The HOC, its officials, and Aramark, along with Aramark’s officials, are

persons under the meaning of §1983.

       57.       The HOC, its officials, and Aramark, along with Aramark’s officials, had

an official policy, custom or practice, established by HOC and Aramark officials, to

refuse to offer inmates meals that complied with Jewish dietary law.

       58.       The HOC, its officials, and Aramark, along with Aramark’s officials, knew

that they were not offering meals that complied with Jewish dietary laws to the

plaintiff.



                                      Page 8 of 10
             Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 8 of 10 Document 1
      59.      The HOC, its officials, and Aramark, along with Aramark’s officials,

served meals to the plaintiff that they represented to be kosher meals, but the HOC, its

officials, and Aramark, along with Aramark officials knew that the meals served to the

plaintiff were not kosher.

      60.      The HOC, its officials, and Aramark, along with Aramark’s officials, failed

to supervise or discipline employees who violated the plaintiff’s rights under the free

exercise clause and the equal protection clause.

      61.      The HOC, its officials, and Aramark, along with Aramark’s officials,

engaged in systematic discrimination to Jewish inmates, contrary to the United States

and Wisconsin Constitutions, by failing and refusing to provide meals that comply with

Jewish dietary laws.

                                 REQUEST FOR RELIEF

      WHEREFORE, the plaintiff requests that this Court:

      a.       Accept jurisdiction of this case and set it for hearing at the earliest

opportunity.

      b.       Declare that the actions and inaction of the defendants have violated

plaintiff’s rights under the Religious Land Use and Institutionalized Persons Act, 42

U.S.C. §2000cc, et. seq., as well as the plaintiff’s rights under the United States and

Wisconsin constitution.

      c.       Enter a preliminary injunction, later to be made permanent, requiring the

defendants to provide the plaintiff with a kosher diet.




                                    Page 9 of 10
           Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 9 of 10 Document 1
       d.       Award the plaintiff compensatory and punitive damages in an amount

that proven at trial.

       e.       Award the plaintiff his reasonable attorney’s fees and costs pursuant to 42

U.S.C. §1988.

       f.       Award all other proper relief.

Dated this March 8, 2019 at Milwaukee, Wisconsin.

                                                  PADWAY & PADWAY, LTD.
                                                  Attorneys for the plaintiff.

                                                      Aaron A. DeKosky
                                                  By: _____________________________
                                                     Aaron A. DeKosky
                                                     SBN: 1081404

P.O. ADDRESS
Padway & Padway, Ltd.
633 W. Wisconsin Avenue
Suite 1900
Milwaukee, WI 53203
www.padwaylaw.net

Phone: 414-277-9800
Fax:   414-277-0189
adekosky@padwaylaw.net




                                     Page 10 of 10
            Case 2:19-cv-00348-DEJ Filed 03/08/19 Page 10 of 10 Document 1
